
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 802
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2011
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  direct the Secretary of Veterans Affairs to establish a VetStar Award
		  Program.
	
	
		1.VetStar Award
			 Program
			(a)In
			 generalSection 532 of title
			 38, United States Code, is amended—
				(1)by striking
			 The Secretary may and
			 inserting
					
						(a)Advertising in
				national mediaThe Secretary
				may
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(b)VetStar Award
				Program(1)The Secretary shall
				establish an award program, to be known as the VetStar Award
				Program, to annually recognize businesses for their contributions to
				veterans’ employment.
							(2)The Secretary shall establish a
				process for the administration of the award program, including criteria
				for—
								(A)categories and sectors of businesses
				eligible for recognition each year; and
								(B)objective measures to be used in
				selecting businesses to receive the
				award.
								.
				(b)Clerical
			 amendments
				(1)Section
			 headingThe heading of such section is amended by adding at the
			 end the following: ; VetStar
			 Award Program.
				(2)Table of
			 sectionsThe table of
			 sections at the beginning of chapter 5 of such title is amended by striking the
			 item relating to section 532 and inserting the following new item:
					
						
							532. Authority to advertise in national
				media; VetStar Award
				Program.
						
						.
				
	
		
			Passed the House of
			 Representatives June 1, 2011.
			Karen L. Haas,
			Clerk.
		
	
